Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for proponent-respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court and on the further condition that appellant files an undertaking in the sum of $250 as required by section 298 of the Surrogate’s Court Act. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.